      Case 2:20-cv-05093-ER Document 18 Filed 03/10/21 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Liberty Mutual Fire Insurance Co., :
                                   :        CIVIL ACTION
          Plaintiff,               :        NO. 20-5093
                                   :
     v.                            :
                                   :
Harleysville Worcester Ins. Co.,   :
                                   :
          Defendant.               :


                              O R D E R

         AND NOW, this 10th day of March, 2021, upon

consideration of Defendant’s Motion to Dismiss (ECF No. 10) and

Plaintiff’s response (ECF No. 15), and for the reasons stated in

the accompanying Memorandum, it is hereby ORDERED that

Defendant’s Motion (ECF No. 10) is DENIED. It is FURTHER ORDERED

that Plaintiff’s declaratory judgment claim as it pertains to

Defendant’s duty to indemnify is STAYED until further order of

the Court. However, as agreed upon during a hearing on the

record on March 9, 2021, the parties shall proceed with

discovery on both the duty to indemnify and duty to defend

claims while the duty to indemnify claim is otherwise stayed.



         AND IT IS SO ORDERED.



                                      ____________________________
                                      EDUARDO C. ROBRENO, J.
